UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 13, 2010 Entergy Corporation (Exact name of registrant as specified in its charter) Delaware 1-11299 72-1229752 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 639 Loyola Avenue, New Orleans, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (504) 576-4000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 13, 2010, Entergy Corporation (the “Company”) entered into an Underwriting Agreement for the sale of (i) $550,000,000 aggregate principal amount of its 3.625% Senior Notes due September 15, 2015 (the “3.625% Series”) and (ii) $450,000,000 aggregate principal amount of its 5.125% Senior Notes due September 15, 2020 (the “5.125% Series” and together with the 3.625% Series, the “Notes”).The sale of the Notes closed on September 16, 2010.The Notes were registered under the Securities Act of 1933, as amended, by means of the Company’s automatic shelf Registration Statement on Form S-3 (No. 333-169315). Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Indenture (For Unsecured Debt Securities), dated as of September 1, 2010, between the Company and Wells Fargo Bank, National Association, as trustee (the “Indenture”). 4.02(a) Officer’s Certificate establishing the terms of the 3.625% Series supplemental to the Indenture. 4.02(b) Officer’s Certificate establishing the terms of the 5.125% Series supplemental to the Indenture. Opinion of Morgan, Lewis & Bockius LLP relating to the Notes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Entergy Corporation (Registrant) Date September 16, 2010 /s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer
